Citation Nr: 0732906	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-38 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Historically, the veteran filed a claim seeking service 
connection for a low back disability and a bilateral knee 
disability in December 1995.  In August 1996, the RO denied 
the veteran's claims.  In August 1996, the RO notified the 
veteran of its decision, and the veteran did not file a 
timely appeal thereof.  Thus, this decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

In May 2002, the veteran filed a claim to reopen the issues 
of entitlement to service connection for a low back disorder 
and a bilateral knee disorder.  In August 2002, the RO denied 
the veteran's claims to reopen, as they found that no new and 
material evidence was presented.  In August 2002, the veteran 
submitted a statement requesting a Decision Review Officer 
(DRO) hearing in order to discuss "the problem of no 
records."  The August 2002 statement cannot be treated as a 
notice of disagreement, as it does not indicate disagreement 
with the RO's July 2002 decision, but merely requests a DRO 
hearing.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002) (a notice of disagreement must be in terms that can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review).  

In August 2003, the RO received a claim from the veteran for 
service connection for a low back disorder and a bilateral 
knee disorder.  In a September 2003 decision, the RO denied 
the veteran's claims to reopen the issues of service 
connection for a low back disorder and a bilateral knee 
disorder, as no new and material evidence had been presented.  
Although provided notice of this decision, the veteran did 
not perfect an appeal thereof.  Thus, this decision is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In April 2004, the veteran again filed a claim to reopen the 
issues of service connection for a low back disorder and a 
bilateral knee disorder.  In a May 2004 decision, the RO 
reopened the issues of service connection for a low back 
disability and a bilateral knee disability based on new and 
material evidence, but continued the denial of service 
connection for those disorders.  

The Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).  Although a statement of 
the case was sent to the veteran regarding the denial of his 
claims for service connection, the statement of the case did 
not provide the laws and regulations pertinent to his claims 
to reopen.  Accordingly, prior to the Board addressing these 
issues, the case must be remanded for issuance of a 
supplemental statement of the case which addresses the laws 
and regulations relevant to the veteran's claims to reopen 
based on new and material evidence.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In addition, the RO has not yet complied with VA's duty to 
notify under the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  VA's duty to notify includes 
notifying a claimant of the information and evidence needed 
to substantiate a claim.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has not yet notified the veteran of the 
evidentiary requirements for substantiating these claims of 
whether new and material evidence has been submitted to 
reopen the issues for entitlement to service connection for a 
low back disability and a bilateral knee disability.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide VCAA notice to 
the veteran regarding the issues of 
entitlement to service connection for a 
low back disability and a bilateral knee 
disorder, to include notice of the 
evidentiary requirements for 
substantiating his claims to reopen based 
on new and material evidence.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326; see also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must then issue a supplemental 
statement of the case to provide the 
pertinent laws and regulations relevant 
to the veteran's claims of whether new 
and material evidence has been submitted 
to reopen the issues of entitlement to 
service connection for a low back 
disability and a bilateral knee 
disability.  See 38 C.F.R. § 19.31 
(2007).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



